Federated Capital Appreciation Fund A Portfolio of Federated Equity Funds CLASS A SHARES (TICKER FEDEX) CLASS B SHARES (TICKER CPABX) CLASS C SHARES (TICKER CPACX) SUPPLEMENT TO SUMMARY PROSPECTUS DATED DECEMBER 31, 2010 Under the heading entitled “Fund Summary Information,” please delete all references to Carol R. Miller under the “Fund Management” sub-section and replace it with the following: “James E. Grefenstette, Senior Portfolio Manager, has been the Fund’s portfolio manager since April 2011.” April 29, 2011 Federated Capital Appreciation Fund Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 Contact us at FederatedInvestors.com or call 1-800-341-7400. Federated Securities Corp., Distributor (4/11)
